Citation Nr: 0840028	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  00-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The claims file subsequently was 
transferred to the RO in Reno, Nevada which now has 
jurisdiction over the appeal.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2004 and June 2006, at which times it 
was remanded to ensure due process and  additional 
development of the record.


FINDINGS OF FACT

1.  In an unappealed June 1981 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
hepatitis B.   

2.  Evidence added to the record since the RO's June 1981 
decision was not previously of record, and bears directly and 
substantially upon the specific matter under consideration, 
but when viewed by itself or in the context of the entire 
record, is cumulative and redundant of other evidence 
previously considered, and is not of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
hepatitis B.


CONCLUSIONS OF LAW

1.  The June 1981 decision that denied the veteran's claim of 
entitlement to service connection for hepatitis B is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for hepatitis B.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2001 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

July 2004, March 2005, February 2007, and June 2007 VCAA 
letters explained the evidence necessary to substantiate the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for hepatitis B.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

The Board also finds that the February 2007 and June 2007 
VCAA notification letters are compliant with Kent.  These 
letters specifically informed the veteran as to what evidence 
would be necessary to substantiate the element or elements 
that were required to establish service connection that were 
found insufficient in the previous denial.  The veteran was 
told to submit evidence pertaining to the reason his 
hepatitis B claim was previously denied, and the letters 
notified the veteran of the reason for the prior final denial 
(i.e. the element of the service connection claim that was 
deficient).  

In addition, the February 2007 and June 2007 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in August 1999 was decided before the issuance of complete 
appropriate VCAA notice.  As such, the timing of the relevant 
VCAA notices is presumed to be prejudicial.  

Nevertheless, the veteran's claim was readjudicated after the 
issuance of the untimely VCAA notices.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony before the undersigned Veterans Law 
Judge (VLJ) of the Board.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed prior to that date (in January 2001), and 
the new definition does not apply.  Under the provisions of 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
hepatitis B was initially denied by the RO in a June 1981 
rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  In a 
September 2000 statement of the case, the RO indicated it had 
reopened the claim for service connection for hepatitis B, 
and denied entitlement on the merits.  However, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the initial question before the 
Board remains whether new and material evidence has been 
presented to reopen the claim.

The evidence of record at the time of the June 1981 rating 
decision as to the veteran's hepatitis B included the 
veteran's service medical records and a VA examination 
report.  

The veteran's service medical records show that the veteran 
reported a history of hepatitis A secondary to mononucleosis 
in 1972. Service medical records also show that the veteran 
was diagnosed with hepatitis B, Australian antigen positive 
in April 1974.  Clinical records state that the veteran had 
mononucleosis-hepatitis.  He denied drug use, but admitted 
heavy alcohol use.  The veteran had a recurrence of 
hepatitis-mononucleosis in September 1974, which was resolved 
with treatment.  The veteran's August 1974 separation 
examination report indicates that the veteran had a normal 
clinical evaluation of the genitourinary system and endocrine 
system.  

A May 1981 VA examination report found that an evaluation of 
the veteran's genitourinary system was normal.  The VA 
examiner noted the veteran's history of hepatitis in service, 
but pointed out that the veteran had no complaints.  
Laboratory results were normal.

The evidence added to the record subsequent to the RO's June 
1981 decision includes VA medical records, VA examination 
reports, and private medical records.

A November 1985 letter from D. R. B., M.D. indicates that the 
veteran had a history of hepatitis attributed to alcohol 
abuse and infectious mononucleosis.  Physical examination at 
that time was normal.  

Private medical records from the Lahey Hitchcock Clinic, 
dated in 1998, indicate that the veteran had a history of 
rheumatic fever, alcohol abuse, intravenous drug use, and a 
positive hepatitis serology for hepatitis B core antibody and 
C antibody.  

VA outpatient treatment records do not show treatment for 
hepatitis B.

A May 2003 VA examination report states that the veteran 
reported a history of chronic liver disease, including 
hepatitis C.  The veteran reported a history of a blood 
transfusion in the military, an autogolous blood transfusion 
during back surgery in 1989, three tattoos in 1985, alcohol 
abuse, and intravenous drug use.  The veteran also reported 
that he was exposed to several needle sticks and blood 
exposure while working as an Army medic during service, and 
that he engaged in high risk sexual activity while in the 
military.  Physical examination was negative for evidence of 
chronic liver disease and liver enzymes were normal.  The 
diagnosis was history of hepatitis C infection.  The VA 
examiner opined that any of the veteran's risk factors (i.e., 
drug use, blood and fluid contacts, sexual activity, etc) 
could be responsible for disease transmission.

An April 2005 VA examination report states that there is no 
evidence of chronic liver disease, gallbladder disease, or 
pancreatic disease.  Physical examination was normal and 
laboratory tests indicate that the veteran had been exposed 
to hepatitis B, but that there was no current evidence of 
hepatitis B.

An October 2005 VA examination report indicates that liver 
function tests are within normal limits, and that a review of 
the veteran's claims file is negative for laboratory test 
results confirming that the veteran had hepatitis B or C; 
current test results were inconclusive as to whether the 
veteran had hepatitis C.  The VA examiner noted that there 
was no evidence that the veteran currently had hepatitis B.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final rating decision in 1981.  However, the 
additional treatment records and examination reports are 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's June 1981 decision.  The evidence of 
record at the time of the June 1981 RO denial failed to 
demonstrate current hepatitis B disability.  The additional 
evidence continues to show an absence of demonstration of 
current hepatitis B disability.  As such, it is cumulative 
and redundant in nature of the evidence previously of record 
at the time of the prior final denial.
 
To be material, the evidence must bear directly and 
substantially upon the specific matter under consideration, 
and when viewed in the context of the record as a whole, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The basis of the RO's prior 
final denial was that there was no medical evidence of record 
demonstrating that the veteran had hepatitis B which was 
incurred or aggravated during his military service.   The RO 
found that there was no evidence of current hepatitis B 
related to his military service.

The records submitted by the veteran during the years since 
the RO's June 1981 decision refer to the evaluation and 
treatment of the veteran, including whether the veteran 
currently has hepatitis B.  

The Board acknowledges that the veteran's statements that he 
had hepatitis B which began while he was in the military are 
presumed credible when considered in conjunction with a 
petition to reopen a claim.   But the mere fact that he had 
hepatitis B and was treated for hepatitis as a result of 
infectious mononucleosis during his military service, is 
insufficient, in and of itself, to establish in-service 
incurrence or aggravation of a current chronic hepatitis B 
disability in the absence of any medical evidence suggesting 
the current existence of chronic hepatitis B disability.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military).

The additional medical evidence of record is cumulative and 
redundant as it continues to show that the veteran does not 
have current chronic hepatitis B disability, and as such, is 
not so significant that the additional evidence must be 
considered in order to fairly decide the merits of the claim 
previously finally adjudicated on this basis.  The October 
2005 VA examiner, after reviewing the evidence contained in 
the claims folder as a whole, clearly found that a review of 
all of the veteran's laboratory tests indicate that there are 
no test results confirming actual hepatitis B, let alone that 
he currently had hepatitis B related to his military service.  
Such an opinion warrants probative weight, as it was based on 
a review of the veteran's clinical record as contained in the 
claims folder.  In short, these medical records, as well as 
the veteran's May 2003, April 2005, and October 2005 VA 
examination reports, do not show a causal relationship 
between his service in the military and any current hepatitis 
B disability, nor do they otherwise verify the circumstances 
of his service.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military).

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim of entitlement to service 
connection for hepatitis B has not been received subsequent 
to the final rating decision in June 1981.  In the absence of 
new and material evidence, the benefit-of-the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As such, the veteran's claim is not reopened.


ORDER

The appeal to reopen the claim for service connection for 
hepatitis B is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


